Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 1 of 7 Page ID #:37683



     1   CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
     2   Carlos R. Holguín (90754)
         Peter A. Schey (58232)
     3   256 South Occidental Boulevard
     4   Los Angeles, CA 90057
         Telephone: (213) 388-8693
     5   Email: pschey@centerforhumanrights.org
     6
         Attorneys for Plaintiffs
     7
         Additional counsel listed on following page
     8
     9
    10
    11
    12
    13                              UNITED STATES DISTRICT COURT
    14                         CENTRAL DISTRICT OF CALIFORNIA
    15                                   WESTERN DIVISION
    16
    17   JENNY LISETTE FLORES, et al.,            Case No. CV 85-4544-DMG-AGRx
    18
               Plaintiffs,                        PLAINTIFFS’ STATEMENT RE
    19                                            ORR JUVENILE COORDINATOR’S REPORT
         v.
    20
                                                  Hearing: May 22, 2020
         WILLIAM BARR, Attorney General of
    21                                            11:00 AM
         the United States, et al.,
    22
                                                  [Hon. Dolly M. Gee]
    23         Defendants.
    24
    25   ///
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 2 of 7 Page ID #:37684



     1   UNIVERSITY OF CALIFORNIA DAVIS
     2   SCHOOL OF LAW
         Immigration Law Clinic
     3   Holly S. Cooper (197626)
     4   Jonathan P. Mulligan (803383)
         Daisy O. Felt (CA 307958)
     5   One Shields Avenue, TB 30
     6   Davis, CA 95616
         Telephone: (530) 754-4833
     7   Emails: hscooper@ucdavis.edu
     8           jpmulligan@ucdavis.edu
                 dofelt@ucdavis.edu
     9
    10   NATIONAL CENTER FOR YOUTH LAW
         Leecia Welch (Cal. Bar No. 208741)
    11   Neha Desai (CAL. RLSA NO. 803161)
    12   Poonam Juneja (Cal. Bar No. 300848)
         Freya Pitts (Cal. Bar No. 295878)
    13   1212 Broadway, Suite 600 Oakland, CA 94612
    14   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
    15            ndesai@youthlaw.org
    16            pjuneja@youthlaw.org
                  fpitts@youthlaw.org
    17
    18        ///
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             2         PLAINTIFFS’ STATEMENT RE ORR JUVENILE COORDINATOR REPORT
                                                                                        CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 3 of 7 Page ID #:37685



     1         The ORR Juvenile Coordinator’s Report (Doc. #790-2) (“ORR Report”)
     2   largely fails to illuminate what ORR has actually done to adjust its release
     3   practices so as to ensure that class members are released without unnecessary delay
     4   from high-risk, congregate detention during the COVID-19 pandemic. In those
     5   instances where it does supply meaningful information, the ORR Report indicates
     6   that ORR continues to delay class members’ release unnecessarily.
     7         1)     Fingerprinting.
     8         The Court’s order directs ORR to “institute provisional release of Class
     9   Members with Category 2B and Category 3 sponsors whose name-only
    10   background checks yield no red flags and for whom fingerprinting is unavailable.”
    11   April 24 Order at 18-19 (Doc. # 784).
    12         First, despite conceding that fingerprinting is unavailable in many cases, the
    13   Report indicates that ORR has made “no provisional releases as of May 14, 2020.”
    14   ORR Report at 3 (emphasis added). The ORR Report likewise fails to describe
    15   with specificity any measures ORR has taken to release, provisionally or
    16   otherwise, class members whose proposed custodians are unable to complete
    17   fingerprinting because of COVID-19 limitations.
    18         Second, the Report fails to indicate that ORR has conducted any
    19   “individualized assessment” to determine whether “fingerprinting is necessary to
    20   address a documented risk of safety to the minor.” April 24 Order at 19. Instead,
    21   the Report states that ORR continues to employ the same case-by-case waiver
    22   process the Court held inadequate. ORR Report at 3; April 24 Order at 11-12;
    23   Sualog Decl. at ¶ 15 [Doc. # 762-1].
    24         Third, rather than provisionally release class members, the Report indicates
    25   that ORR continues to delay release while case managers conduct open-ended
    26   efforts to arrange for pre-release fingerprinting. ORR Report at 2-3.
    27         Fourth, the ORR Report shows that the agency continues to detain at least 25
    28   children because their proposed custodians are unable to complete fingerprinting or

                                                  -1-
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 4 of 7 Page ID #:37686



     1   obtain fingerprint-related documentation as a result of COVID-19 closures. ORR
     2   Report at 2-3.
     3         Legal service providers independently report (i) that ORR continues to
     4   detain children in congregate settings because of unstinting fingerprinting
     5   requirements, and (ii) that neither detention facility staff nor ORR has
     6   explained why the agency refuses to release such children provisionally. See
     7   Ex. A, Declaration of Ashley Huebner ¶¶ 6-15 (“Huebner Decl.”); Ex. B,
     8   Declaration of Stephany Arzaga ¶¶ 4-9 (“Arzaga Decl.”). Ex. C, Declaration
     9   of Anthony Enriquez ¶¶ 3-10 (“Enriquez Decl.”). This includes children at
    10   risk of imminent age-out into ICE custody because of fingerprinting delays.
    11   See Huebner Decl. ¶¶ 6-11; Enriquez Decl. ¶ 4.
    12         Unless fingerprinting is immediately available and reasonably accessible, or
    13   ORR can identify a documented safety concern, ORR should provisionally release
    14   Class Members to otherwise vetted sponsors. It is clearly not doing so. Plaintiffs
    15   accordingly urge the Court to clarify that ORR may not delay release while case
    16   managers continue efforts to arrange for pre-release fingerprinting.1 The Court
    17
    18   1
           The April 24 Order specifically directed ORR to provisionally release children
    19   with Category 2B and Category 3 sponsors who are unable to complete
         fingerprinting and regarding whom background checks reveal no “red flags.”
    20
    21   Yet ORR also continues to require fingerprinting of all sponsors, adult household
         members, and adult caregivers in every case where a home study is conducted,
    22   regardless of the reason for the home study. ORR Policy Guide 2.5.1; Pl.’ First
    23   Reply at 14-15 (Doc. # 759); Pl.’ Second Reply at 17-20 & n.34 (Doc. # 774).

    24   Thus, even if the sole reason for a home study is that a child has a disability, ORR
         insists that his or her parent must complete fingerprinting regardless of whether the
    25   parent presents any actual safety concerns. ORR Policy Guide 2.5.1.
    26
         Plaintiffs believe fingerprinting requirements in home study cases should be subject
    27   to the same standard as fingerprinting requirements for Category 2B and Category 3
    28   sponsors: that is, class members should be released provisionally unless
         fingerprinting is necessary to address a documented safety risk.

                                                   2          PLAINTIFFS’ STATEMENT RE ORR JUVENILE COORDINATOR REPORT
                                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 5 of 7 Page ID #:37687



     1   should also direct ORR to provide specific justification with respect to each child
     2   whose release it continues to delay on account of fingerprinting.
     3            2)    Home studies.
     4            The ORR Report indicates that at least 27 children remained detained
     5   because of obstacles to completing in-person home studies. ORR Report at 2-3.
     6   Although the ORR Report states that the agency will consider waiving in-person
     7   (in favor of virtual) home studies case-by-case, it provides no information
     8   regarding how many case-by-case waivers ORR has considered or what criteria it
     9   uses in deciding them. ORR Report at 3. Legal service providers report that ORR
    10   appears to lack any clear policies in this area and continues to insist on in-person
    11   home studies without providing reasons why a virtual home study is inadequate.
    12   See Ex. D, Declaration of Rosa Victoria Gilcrease-Garcia ¶¶ 4-9.
    13            ORR should be required, at a minimum, to report with specificity its reasons
    14   for continuing to detain class members for want of a completed in-person home
    15   study.
    16            3)    Class members continue to be endangered in ORR congregate
    17                  detention.
    18            According to the ORR Report, COVID-19 has now spread to at least ten
    19   detention facilities. ORR Report at 4. The Report almost certainly understates the
    20   number of detention facilities in which children are now exposed to COVID-19
    21   because it includes information through May 4, 2020 only.
    22            Despite the rapid spread of COVID-19 across ORR’s network, the ORR
    23   Report largely fails to identify “the specific reason the minors located” in facilities
    24   with positive COVID-19 cases “have not been released or transferred to a non-
    25   congregate setting.” April 24 Order at 20; ORR Report at 6-9.
    26            The ORR Report further indicates that ORR facilities continue to downplay
    27   the spread of COVID-19 and the risks the disease poses to children in congregate
    28   detention. For instance, the ORR Report implausibly contends that an Illinois

                                                    3          PLAINTIFFS’ STATEMENT RE ORR JUVENILE COORDINATOR REPORT
                                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 6 of 7 Page ID #:37688



     1   shelter “allows for social distancing much easier than a single family home,”
     2   despite reporting that 38 of 44 children at that facility have tested positive for
     3   COVID-19. ORR Report at 7.2
     4         The ORR Report likewise fails to describe what policies ORR has adopted
     5   to identify and protect “minors who are at heightened risk of serious illness or
     6   death should they contract COVID-19.” April 24 Order at 20; ORR Report at 9-13.
     7   Instead, the ORR Report focuses solely on whether children who have tested
     8   positive for COVID-19 are at heightened risk should they contract the infection.
     9   See, e.g., ORR Report at 9 (“There were no minors who have tested positive for
    10   COVID-19 at this shelter who were at heightened risk of serious illness or death.”
    11   (Emphasis added)). ORR is under a clear obligation to protect medically
    12   vulnerable children before they contract COVID-19, yet the ORR Report supplies
    13   no reason to believe the agency is actually doing so.
    14         The ORR Report fails as well to provide adequate assurances that
    15   medical professionals “are making expeditious individual assessments about
    16   a Class Member’s eligibility for release when the Class Member has been
    17   exposed to COVID-19 or has a sponsor whose household has a confirmed
    18   case of COVID-19.” April 24 Order at 20. Instead, the ORR Report again
    19   focuses on children who have contracted COVID-19 and are currently in
    20   medical isolation. ORR Report at 13-14. It offers no information regarding
    21   the timeliness of release decisions for the much larger group of children who
    22   have been exposed to COVID-19. Id. It is also unclear whether ORR is even
    23   tracking delays in class members’ release on account of their having been
    24   exposed to COVID-19 or because someone in a proposed custodian’s
    25   household has been exposed or contracted the virus. Id. 13-14 (“DHUC does
    26
    27   2
           The Report even states that “a pool of staff [is] available to care for the minors” at
    28   this facility, ignoring that staff members who enter and leave congregate facilities
         have been primary spreaders of COVID-19. Id.

                                                    4          PLAINTIFFS’ STATEMENT RE ORR JUVENILE COORDINATOR REPORT
                                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 797 Filed 05/21/20 Page 7 of 7 Page ID #:37689



     1   not independently track each case where consultation was provided.”).
     2         In sum, the ORR Report fails to supply information sufficient to allay
     3   concerns over the risks to detained children’s health and safety during the
     4   COVID-19 pandemic.
     5         In addition to the steps described above, the Court should accordingly
     6   require ORR’s Juvenile Coordinator to submit a revised, complete report without
     7   further delay.
     8
         Dated: May 21, 2020.            CENTER FOR HUMAN RIGHTS AND
     9                                   CONSTITUTIONAL LAW
    10                                   Carlos R. Holguín
                                         Peter A. Schey
    11
    12                                   UNIVERSITY OF CALIFORNIA DAVIS
                                         SCHOOL OF LAW
    13                                   Immigration Law Clinic
    14                                   Holly S. Cooper
                                         Jonathan P. Mulligan
    15                                   Daisy O. Felt
    16
                                         NATIONAL CENTER FOR YOUTH LAW
    17                                   Leecia Welch
    18                                   Neha Desai
                                         Poonam Juneja
    19                                   Freya Pitts
    20
    21                                   /s/ Carlos Holguín_______________
                                         Carlos Holguín
    22                                   One of the Attorneys for Plaintiffs
    23
    24
    25
    26
    27
    28

                                                   5         PLAINTIFFS’ STATEMENT RE ORR JUVENILE COORDINATOR REPORT
                                                                                              CV 85-4544-DMG-AGRX
